                      Case 2:18-cv-01073-JCM-DJA Document 54 Filed 09/15/21 Page 1 of 1



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7     LUIS URENDA-BUSTOS,                                 Case No. 2:18-CV-1073 JCM (DJA)
                 8                                         Plaintiff(s),                   ORDER
                 9            v.
               10      JERRY HOWELL, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is respondents’ unopposed motion to extend the deadline to
               14     respond to petitioner Luis A. Urenda-Bustos’ fourth amended petition for writ of habeas corpus
               15     (first request). (ECF No. 53). With good cause appearing;
               16            IT IS ORDERED that respondents’ unopposed motion to extend the response deadline
               17     (first request) (ECF No. 53) is GRANTED. Respondents shall have up to and including
               18     November 12, 2021, to file a response to petitioners’ fourth amended petition (ECF No. 52).
               19            DATED September 15, 2021.
               20
                                                                  __________________________________________
               21                                                 UNITED STATES DISTRICT JUDGE

               22
               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
